Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
a)  Claim 9 line 5: “current period” should be changed to --a current period--.
b)  Claim 9 lines 8-9: “previous period” should be changed to --a previous period--.
c)  Claim 11 line 7: “the largest product” should be changed to --a largest product--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080207122 to Ahn et al in view of U.S. Publication No. 20100254276 to Nishikawa et al, and in further view of U.S. Publication No. 20190052340 to Yuan et al. 
Referring to claim 1, Ahn et al disclose in Figures 1-3 a method implemented at a base station (BS), the method comprising:
Determining a channel metric for indicating uplink channel condition between the base station and a terminal device (MS).  
Determining an uplink transmission format that is to be used for an initial transmission (BS determines an UL transmission format for MS and MS uses the transmission format to transmit uplink initial transmission …   BS obtains channel state information with respect to a MS, and determines an UL transmission format of the MS.  UL transmission format includes a MCS, the number of slots, etc.  The channel state information may be represented by UL Tx power, which requires determining a reference SINR and/or BER.  Even if a plurality of MSs use the same MCS level, a different SINR may be required according to a channel state of each MS.  BS determines the UL transmission format of the MS according to currently stored channel state information.  Refer to Sections 0027-0067.
Ahn et al do not specifically disclose … determining an uplink transmission format that is to be used for an initial transmission from the terminal device, … the initial transmission …
Nishikawa et al disclose in Figure 3 and Sections 0060-0065 wherein an initial packet refers to a packet which has not been transmitted from UE and a retransmission packet refers to a retransmitted packet from UE when a transmitted packet has not been received by BS.  The resource block and the transmission format to be used for the initial packet are designated in the uplink scheduling grant; so, the uplink transmission is performed based on the designations of the resource block and the transmission format.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … determining an uplink transmission format that is to be used for an initial transmission from the terminal device, … the initial transmission …  One would have been motivated to do so to designate a transmission format for an initial packet transmitted from MS to BS so that MS can transmit a new packet to BS according to the transmission format.
Ahn et al also do not disclose … determining an uplink transmission format that is to be used for an initial transmission from the terminal device, based on the channel metric such that a spectrum efficiency for the initial transmission can be maximized.
based on the channel metric such that a spectrum efficiency for the initial transmission can be maximized.  One would have been motivated to do so to optimize spectrum efficiency of a system based on metrics, thereby improving communication quality. 
Referring to claim 26, Ahn et al disclose in Figures 1-3 a base station (BS) comprising: 
At least one processor (not specifically disclosed, but BS must have a processor to perform BS functions, which can include the BS components of ADC 103, OFDM demodulator 105, sub-carrier demapper 107, etc.; Yuan et al also disclose in Figure 7 and Sections 0064-0076 wherein a BS includes a processor 710/720 to perform BS functions).
At least one memory, the at least one memory including instructions executable by the at least one processor (not specifically disclosed, but BS must have a memory to store instructions for the processor of BS to perform BS functions; Yuan et al also disclose in Figure 7 and Sections 0064-0076 wherein a BS includes a memory to store instructions for processor 710/720 to perform BS functions)., whereby the base station is operative to: 
Determine a channel metric for indicating uplink channel condition between the base station and a terminal device.
Determine an uplink transmission format that is to be used for an initial transmission () from the terminal device, … the initial transmission …  
Ahn et al do not specifically disclose … determine an uplink transmission format that is to be used for an initial transmission from the terminal device, … the initial transmission …  
based on the channel metric such that a spectrum efficiency for the initial transmission can be maximized.  Refer to the rejection of claim 1.
Claims 6 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. U.S. Publication No. 20080207122 to Ahn et al in view of U.S. Publication No. 20100254276 to Nishikawa et al in view of U.S. Publication No. 20190052340 to Yuan et al, and in further view of U.S. Publication No. 20190097747 to Kim et al.
Ahn et al do not disclose wherein the channel metric is SINR probability density; and wherein the uplink transmission format is determined based on a maximum SINR from the SINR probability density. 
Kim et al disclose in Sections 0005 and 0008 wherein a system determines a route in the network and then determines a probability density function PDF of a SNR (claimed “channel metric is SNR probability density”) of a signal of the route.  The system then determines a SNR threshold so that the PDF of the SNR of the signal above the SNR threshold corresponds to the desired availability of the route and then determines a plurality of spectral efficiencies that corresponds to the SNR threshold, each spectral efficiency of the plurality of spectral efficiencies associated with a respective modulation format of a plurality of modulation formats.  Finally, the system identifies a particular modulation format of the plurality of modulation formats that corresponds to a maximum spectral efficiency (claimed “maximum SNR from the SNR probability density”; since the spectral efficiencies are associated with a SNR determined from the PDF of the SNR) of the plurality of spectral efficiencies and assigns the particular modulation format to the network (claimed “uplink transmission format is determined based on a maximum SNR from the SNR probability density”). Kim et al disclose a SNR and not a claimed “SINR”.  However, Ahn et al disclose in Figures 1-3 and Sections 0027-0067 wherein channel state information may be represented by UL Tx power, which requires determining a reference SINR and/or BER, so a channel metric can also be the claimed “SINR”.  Therefore, it would have been obvious to one wherein the channel metric is SINR probability density; and wherein the uplink transmission format is determined based on a maximum SINR from the SINR probability density.  One would have been motivated to do so to determine a format based on the maximum SINR from the SINR probability density, thereby improving communication quality.
Allowable Subject Matter
Claims 2-5, 7, 8, 9-12, 27, 29-31, 33, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20190068335 to Li et al disclose in Figures 1-12B wherein a UE sends reports with channel state information to BS and then BS assigns a grant-free uplink transmission format based on an assessment of the channel conditions; the UE may utilize its assigned format to send a grant-free uplink data transmission to the base station.  Refer to Sections 0028-0130.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
January 21, 2022